Citation Nr: 0211709	
Decision Date: 09/11/02    Archive Date: 09/19/02

DOCKET NO.  99-23 786	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel



INTRODUCTION

The veteran served on active duty from May 1990 to May 1994.  
This matter comes to the Board of Veterans' Appeals (the 
Board) on appeal from a November 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
which the RO denied entitlement to service connection for a 
psychiatric disorder.  


FINDINGS OF FACT

1.  A VA psychiatric examination is required in order to 
determine the onset and etiology of the veteran's currently 
diagnosed psychiatric disorder.

2.  A VA medical center scheduled the requested examination 
and notified the veteran of the examination at his latest 
address of record, but the notice was returned by the United 
States Postal Service as undeliverable.

3.  The claims file does not include any more recent address 
for the veteran, nor has the RO been able to locate a more 
recent address.  The whereabouts of the veteran cannot be 
determined.


CONCLUSION OF LAW

The veteran has abandoned his claim by failing to keep the RO 
advised as to his whereabouts.  38 U.S.C.A. § 7105 (West 
1991); 38 C.F.R. §§ 3.1(q), 3.158, 3.655 (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran filed a claim for VA benefits, in substance 
contending that his currently diagnosed psychiatric disorder 
had its onset during his military service.  After his claim 
was denied by the RO he duly perfected an appeal as to that 
issue.  As discussed in greater detail below, the veteran has 
not been heard from recently and his current whereabouts are 
unknown.

In the interest of clarity, the Board will initially review 
various laws generally pertaining to the issue on appeal.  
The Board will then move on to a decision.

The VCAA 

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. § 5100 et seq. (West Supp. 2001)].  This law 
eliminated the former statutory requirement that claims be 
well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) [to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment but not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based on the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  In this case, the 
veteran's claim is not final and remains pending.  The 
provisions of the VCAA and the implementing regulations are, 
accordingly, applicable.  See Holliday v. Principi, 14 Vet. 
App. 282-83 (2001) [the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 C.F.R. § 3.159; Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  

In this case, the veteran was notified of the relevant law 
and regulations, and of the types of evidence that could be 
submitted by him in support of his claim, in July 2001.  The 
RO specifically informing the veteran of the provisions of 
the VCA.  In that notice the RO also informed the veteran of 
the specific evidence needed to establish service connection 
for the claimed psychiatric disorder.  The RO informed the 
veteran of the evidence he was required to submit, and what 
evidence VA would obtain on his behalf.

The RO provided the veteran a statement of the case in 
September 1999 and supplemental statements of the case in 
August and October 2000.  In those documents the RO informed 
the veteran of the regulatory requirements for establishing 
service connection, and the rationale for determining that 
the evidence he had then submitted did not show that those 
requirements were met.  The veteran's representative has 
reviewed the claims file, and did not indicate that the 
veteran had any additional evidence to submit.  The RO 
notified the veteran that his case was being sent to the 
Board, and informed him that any additional evidence that he 
had should be submitted to the Board.  The Board finds, 
therefore, that VA has fulfilled its obligation to inform the 
veteran of the evidence needed to substantiate his claim.

Duty to Assist

In general, the statute and regulation provide that VA will 
also make reasonable efforts to help the veteran obtain 
evidence necessary to substantiate the claim, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  VA's duty includes making 
efforts to obtain his service medical records, if relevant to 
the claim; other relevant records pertaining to service; VA 
medical records; and any other relevant records held by any 
other source.  The veteran is also required to provide the 
information necessary to obtain this evidence, including 
authorizations for the release of medical records.  The 
veteran is also required to cooperate with VA in obtaining 
the relevant evidence.  
In a claim for disability compensation, VA will provide a 
medical examination which includes a review of the evidence 
of record if VA determines it is necessary to decide the 
claim.  See 38 C.F.R. § 3.159.  

The RO has obtained the veteran's service medical records and 
VA treatment records.  The veteran has submitted private 
treatment records in support of his claim.  The RO found that 
a VA psychiatric examination, including review of the medical 
evidence of record, was necessary in order to determine 
whether the veteran's currently diagnosed psychiatric 
disorder existed prior to service and was aggravated during 
service, or had its onset during service.  The requested 
examination was scheduled and the VA medical facility 
notified the veteran of the time, date and place to appear.  
That notice was sent to the veteran's latest address of 
record, but was returned by the Postal Service as 
undeliverable.  For the reasons that will be explained below, 
the Board finds that no reasonable possibility exists that 
any further assistance would aid the veteran in 
substantiating his claim.  Wensch v. Principi, 15 Vet. App. 
362, 368 (2001).

Pertinent law and regulations

Where evidence requested in connection with an original 
claim, a claim for increase, a claim to reopen, or for the 
purpose of determining continuing entitlement is not 
furnished within one year after the date of request, the 
claim will be considered abandoned.  After the expiration of 
one year, further action will not be taken unless a new claim 
is received.  Should the right to benefits be finally 
established, benefits based on such evidence shall commence 
not earlier than the date of filing of the new claim.  
38 C.F.R. § 3.158.

When entitlement to a benefit cannot be established or 
confirmed without a current VA examination and the veteran, 
without good cause, fails to report for an examination 
scheduled in conjunction with an original compensation claim, 
the claim shall be rated based on the evidence of record.  
When the examination was scheduled in conjunction with any 
other original claim, a reopened claim for a benefit which 
was previously disallowed, or a claim for an increase, the 
claim shall be denied.  Examples of good cause include, but 
are not limited to, illness of the veteran, or the illness or 
death of a family member.  38 C.F.R. § 3.655.

The regulations provide that notices to the veteran are to be 
sent to the latest address of record.  38 C.F.R. § 3.1(q).  
The United States Court of Appeals for Veterans Claims 
(Court) has held, however, that if a notice to the veteran is 
returned by the Postal Service as undeliverable, the RO must 
review the claims file for any other possible or plausible 
addresses.  Woods v. Gober, 14 Vet. App. 214 (2000).  The 
burden is on VA to show that a notice was sent to the latest 
address of record, including all possible addresses in the 
claims file.  The veteran is, however, required to keep VA 
informed of his whereabouts.  Hyson v. Brown, 5 Vet. App. 
262, 265 (1993).

Analysis

The veteran sought entitlement to service connection for a 
psychiatric disability.  For reasons which will be explained 
in detail below, the Board will not address the merits of the 
veteran's claim. Rather, the Board finds that the veteran has 
abandoned his claim within the meaning of 38 C.F.R. § 3.158 
and that the claim must therefore be dismissed.  In essence, 
the veteran failed to report for a scheduled psychiatric 
examination which was necessary to decide his claim; VA has 
heard nothing from the veteran for over one year; and the 
veteran has not kept VA abreast of his present whereabouts. 

Documents in the claims file indicate that the veteran's last 
contact with the RO was in November 2000.  At that time, he 
submitted a statement in support of his contention that his 
currently diagnosed psychiatric disorder had its onset during 
service.  Although the November 2000 statement from the 
veteran did not include an address, his address was included 
in an August 2000 submission from his representative.  That 
address was the same as that shown on the veteran's November 
1999 substantive appeal.  The August and October 2000 
supplemental statements of the case and the July 2001 VCAA 
notice were sent to that address and were not returned as 
undeliverable.

Questions surrounding the issue of the veteran's entitlement 
to service connection for a psychiatric disability included 
the matter of whether a pre-existing disability was 
aggravated by service.  In addition, at various times the 
veteran was diagnosed a having substance abuse disorder and 
personality disorder, neither of which may ordinarily be 
service connected.  See 38 U.S.C.A. § 105; 38 C.F.R. 
§§ 3.1(n),  3.303, 4.9, 4.127 (2000).  The RO therefore 
determined that a VA psychiatric examination and medical 
opinion were necessary to resolve the issue.  See 38 C.F.R. 
§ 3.655.

The VAMC scheduled the examination in July 2001 and notified 
the veteran at the address shown on his substantive appeal of 
the time, date, and place to appear.  The examination notice 
was returned by the Postal Service as undeliverable.  The RO 
then sent a letter to that address regarding the examination, 
but received no response from the veteran.  The RO contacted 
the veteran's representative in order to determine his 
current address, but the representative had no address for 
the veteran other than the address shown on the substantive 
appeal.

As noted above, it is the veteran's responsibility to keep VA 
informed as to his whereabouts; if he does not,  "there is no 
burden on the part of the VA to turn up heaven and earth to 
find him." .  See Hyson, 5 Vet. App. at 265.  Although it is 
clear from the evidence of record that the veteran has a 
significant psychiatric impairment, that does not create any 
additional duty on the part of VA to assist him in 
prosecuting his claim.  Stewart v. Brown, 10 Vet. App. 15 
(1997).  

In the instant case the VAMC informed the RO that the notice 
of the scheduled examination was sent to the veteran's latest 
address of record, and that the notice had been returned by 
the Postal Service as undeliverable.  A copy of the notice, 
and the response from the Postal Service, is not in file.  
The Court has held, however, that there is a "presumption of 
regularity" under which it is presumed that Government 
officials have properly discharged their official duties.  
That presumption applies in finding that a notice was sent to 
the veteran's latest address of record, even though a copy of 
the notice is not in file.  Butler v. Principi, 244 F.3d 1337 
(Fed. Cir. 2001).  In the absence of clear evidence to the 
contrary, the Board finds that the notice to the veteran was 
sent to his latest address  of record and was returned as 
undeliverable.

Because the veteran has failed to keep VA informed as to his 
whereabouts, and his whereabouts cannot otherwise be 
determined, the Board finds that the veteran's actions 
constitute abandonment of his claim pursuant to 38 C.F.R. 
§ 3.158.  In light of that abandonment, there remain no 
allegations of error of fact or law for appellate 
consideration.  Under 38 U.S.C.A. § 7105, the Board may 
dismiss any appeal which fails to allege specific error of 
fact or law in the determination being appealed.  In essence, 
a "case or controversy" involving a pending adverse 
determination to which the veteran has taken exception does 
not exist.  See Shoen v. Brown, 6 Vet. App. 456, 457 (1994) 
(quoting Waterhouse v. Principi, 3 Vet. App. 473 (1992)).  
Accordingly, the Board is without jurisdiction to review the 
appeal with respect to this issue and the claim must be 
dismissed.

Additional matters

The Board is aware of due process concerns which may arise in 
connection with cases, such as this, in which a veteran's 
claim is being dismissed based on his failure to adhere to VA 
regulations rather than the Board's consideration of the 
evidentiary merits of the issue on appeal.  Cf. Swan v. 
Brown, 9 Vet. App. 450 (1996) and cases cited therein.  In 
this case, for the reasons stated below, the Board finds that 
the veteran has received due process as to this issue.

The Board acknowledges that it has decided the present appeal 
on a different legal basis than that applied by the RO.  The 
RO has denied the claim for service connection based on its 
substantive merits, not on the basis of the veteran's 
whereabouts being unknown.  When the Board addresses a 
question that has not been addressed by the RO, it must 
consider whether the claimant has been given adequate notice 
and opportunity to respond and, if not, whether the claimant 
will be prejudiced thereby.  Bernard v. Brown, 4 Vet. App. 
384 (1993).  With respect to this case, the Board concludes 
that the veteran has not been prejudiced by the dismissal of 
his appeal.  The RO informed the veteran in the July 2001 
VCAA notice that he should report any change in his address 
or telephone number.  He was, therefore, informed of the need 
to keep VA informed as to his whereabouts.  Because he was 
given proper notice and the opportunity to respond, the 
Board's action on his failure to advise the RO of his 
whereabouts is not prejudicial.





(Continued on next page)


ORDER

The claim of entitlement to service connection for a 
psychiatric disorder is deemed to be abandoned and is 
dismissed.




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.

? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

